Nationwide Life Insurance Company ·Nationwide Variable Account - 9 Prospectus supplement dated June 15, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. On or about June 11 2009, the Securities and Exchange Commission (the “SEC”) issued a public notice of Nationwide’s application for an Order permitting the substitution of shares of the underlying mutual funds in Column A (“Existing Funds”) below with shares of the underlying mutual funds in Column B (“Replacement Funds”) below.Nationwide anticipates that the SEC will issue the Order on or about July 13, 2009. Column A Existing Funds Column B Replacement Funds AIM Variable Insurance Funds—AIM V.I. Large Cap Growth Fund: Series I Shares Nationwide Variable Insurance Trust—NVIT Multi-Manager Large Cap Growth Fund: Class I Federated Insurance Series—Federated Quality Bond Fund II: Primary Shares Nationwide Variable Insurance Trust—NVIT Core Bond Fund: Class I The Exchange Date established for the substitution will be August 14, 2009. Prior to the Exchange Date.From the current date until the Exchange Date, investors with allocations in the Existing Funds may transfer allocations to any other available underlying mutual fund, the fixed account (if available), and/or a Guaranteed Term Option (if available) in accordance with the contract.During this period, any transfers from an Existing Fund will not be treated as a transfer for purposes of transfer limitations and short-term trading fees that would otherwise be applicable under the terms of the contract. On the Exchange Date.At the close of business on the Exchange Date, any allocations that remain in the Existing Funds will be redeemed.Such redemptions will then be used to purchase accumulation units/annuity units in the corresponding Replacement Funds.All contract owners affected by the substitution will receive a written confirmation of the transaction.The redemption/repurchase to effectuate the substitution will not be treated as a transfer for the purposes of daily transfer limitations. After the Exchange Date.Effective immediately following the Exchange Date, the Existing Funds will no longer be available as investment options in the contract.Additionally, from the Exchange Date through September 14, 2009, contract owners may reallocate amounts that were substituted into the Replacement Funds to any other available underlying mutual fund, the fixed account (if applicable), and/or a Guaranteed Term Option (if available) without the transfer being treated as a transfer for purposes of transfer limitations and short-term trading fees that would otherwise be applicable under the terms of the contract. For further information or forms, please contact Nationwide at: Nationwide Life Insurance Company One Nationwide Plaza, RR1-04-F4
